489




          OFFICE OF THE ATI’ORNEYGENERAL   OF TEXAS
                           AUSTIN
Q-GhUNN
~reblo             Dosal       Allest       pus       3



          for    hlo    ~oputf40,         ~pr4duo           40   flu        buglary           aloft,
         robbory        inooranumo6ootlngpubdo tar, &tml-
         lo slx p eo 4 eo
                        es4 o tm!no ur o u y
                                           .xp 4 o Mp .~
                                                       m-
         +u4 4 th# o t la a lt16au t& e 4mm0 so ma ho-la,
         WI*  o mo t~t?4 uur u, 44a o6ayo uto rlo,ea tt
                                                      roa d
         4 4 o o l4 01 4uamn,n M h u lr u#o r a n6o nbudo t,
         tk.huru(.-          P oReotoor8kU1liltnlroMka
         A np o r ton the ~Ildru 40 dfioU4'     knd4, la-
         l1 uuo6   g
                   h 44 00 a6fwa ty b 4 drC*ra y 4 r p utl.0,
         se6 aal4 #rubas &all bo abJe.t     to pywnt   ea t
         li6  h 4f4 4o0 tsa illfr leoI4,& r uo06b uo lo .
         p r o vl4
                 fu4 a6h 4o mr w a 004u4
                                       1 p r o d4 fu-
                                                  4d
         th 4 tb
              r t u sa yo r 6h 4lmo 4 r o 00
                                           ~4 o lg no kl4
                                                        o
._       ooa ulrrynt&ortbm                            a foobar&thanall                           aoh
         bor4 @?4mhm4 ior                 ofti44r4           4nC t&l?          doputi.4          4htil
         bu patatram 6h4 caIlera1mIla
                                   oitho                                       oou?e~*        . ..*
          Noat?ulu  .&tlrk    3899(a), v. A, C. 80, a4 &nm
b 1933, ir ulhr~MO4 OS ma60 tr Quo40, Paur OiTilAppwlo,
106 6. W. (it)97, 6h a o o er h
                              to ld
                                  6bot  lp eno u wh io h l 4ounty
oiflel41         44s 0 is lu        44 ~odrotioor,               Oth.?   t&a          tho40      la .4nae4-
tioawithautombUaa,ax’o                            1bit.d to ltatiomow,                        4-p*,
$ 4 lep h otrawl*
              no ,   lxp4no40,  4nd 06h4r dmllar a440444x7
.xp a JIo 6h 4 u, .ml4
                   o f4 o u6nr r 6  l
                                    io
                                     Ja nr dW
                                            geo 4 )r rlolEg
                                                         op.
p llma
     toqaalliytho    (~snorol langm$rby the op44lal4 uomr-
at44     ltar      4nd t0 rertriot              it4 reani~   t4                lxp4nns         oi tb
saw      kina     ra(L olmrer64r.              s&o40 tbr ru~&Uon                       of   6h@ Ca~oo
ourth4arWa60 boo8ra aooAed toalla lutal~bondpro-
mlum~eaou*
                  Artiokr $883             es4       369A        foroon'~       Ansot4tod           f'4xn8
Cltll ~atateo, rood a8 #sr) a8 Zollarol


                  aIko4pt       l       otbarri40         proridd        in thlis Aot,
                                       by
         th,annaalfuu 6hotmy be retalneb                                              preeitwt,
         4044ty        and dirtriot          lrsisu0             m3snti080ain ChL
         AYtlOlodltilbe a* r0uart
                  ml* In ooaotl4r                 ealmlai Westy   firm (25,000)
         6houmad Or 140~ %Oh~bitiDtil                   3 4uaty aag4, Dlo-
         tr1.t     4r crtolrml Distrl46                           ~h*riir, Oounty
                                                            At6arn4y,
         Clerk‘ Couoty              Attomrf,          Dbtrl4t Ci4ti, Tax OoU.Otor,
         Tu A444r44r                or the Aouaoor                aod Oolloator             oi    ‘-il.
         nwmty-four&ndre4 (t2J&O.001
                                   Dollarseeaht . . .